DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Applicant claims priority dating back to a provisional application. No other priority claims, foreign or domestic, are present.
Information Disclosure Statement
The Applicant did not submit an Information Disclosure Statement.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims, as currently presented, are considered allowable. Specifically, the use of a probe at a target selection force to a sequence of locations on a touch sensor surface of a touch sensor in order to perform a calibration routine in addition to capturing a sequence of touch images, understood to be multiple touch images at different moments in time, representing a magnitude of forces detected on the touch sensor then fusing the sequence of images to create a response map and generating a force compensation map based on the response map is considered novel. Support for the claims can be found in the original disclosure. The closest prior art of record, Mani, US PG-Pub 2017/0242539, teaches an auto-calibration method for a touch sensor but fails to teach the use of the probe, sequencing, force magnitude images, response mapping and force compensation map as currently claimed. 
As such, Claims 1-20 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627